 Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 1 of 16 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

KRISHAN NAGDA, M.D., an individual,
                                                         Case No.:
                     Plaintiff,
v.

DROWL HEALTH TECHNOLOGIES,
LLC, a Delaware limited liability
company,

                     Defendant.
                                          /

                                      COMPLAINT

       Plaintiff, Krishan Nagda, M.D. (“Nagda”), sues Defendant, DrOwl Health

Technologies, LLC (“DrOwl”) and, in support, alleges as follows:

                           J URISDICTION , PARTIES , AND VENUE

       1.     This is an action brought by Nagda against DrOwl for breach of contract,

unpaid wages, unjust enrichment, conversion, other equitable relief, damages, costs and

attorneys’ fees, resulting from DrOwl’s breach of an employment agreement and other

conduct as described herein.

       2.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

1332(a) because the parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest, attorney’s fees, and costs.

       3.     Nagda is an individual, residing in Seminole County, Florida.

       4.     DrOwl is a Delaware limited liability company with its primary place of

business in Bernalillo County, New Mexico.
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 2 of 16 PageID 2




       5.     The Court has jurisdiction over DrOwl because (among other things) DrOwl

operates, conducts, engages in, and carries on business in Florida; and breached a contract

in Florida by failing to perform an act required by the contract to be performed in this state.

       6.     Venue is proper in this district under 28 U.S.C. § 1391 because a substantial

part of the events giving rise to the claims in this action occurred in this district.

       7.     In addition, pursuant to the Employment Agreement (defined below), the

Parties agreed to venue “exclusively before a federal or state court sitting in Florida .”

       8.     All conditions precedent to this action have occurred, have been performed

by Nagda, or have been waived.

                                  G ENERAL A LLEGATIONS

       9.     In or about May 2018, Nagda began talks with Arvind Raichur (“Raichur”),

CEO of MrOwl.com, Inc. (“MrOwl”) to invest in MrOwl. MrOwl created and maintains a

social cloud storage software platform which allows users to store and share their content

with others, as well as simultaneously search their cloud, computer files and internet all at

the same time.

       10.    During his discussions with Raichur, Nagda originated and proposed the idea

of leveraging the MrOwl platform in the healthcare industry by utilizing the platform to

manage patient medical records, and brand it DrOwl.com. It was from these discussions

that DrOwl was formed.

       11.    Nagda and Raichur continued to discuss the DrOwl company and on or about

August 6, 2019, Nagda communicated to Raichur that he wanted to lead DrOwl as its CEO.

       12.    As a result of those discussions, Nagda entered into that certain Employment

Agreement between DrOwl and Nagda, with an effective date of November 11, 2019 ( the



                                         Page 2 of 16
    Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 3 of 16 PageID 3




“Employment Agreement”). A true and correct copy of the Employment Agreement is

attached hereto as Exhibit A. 1

         13.   Under the Employment Agreement, Nagda was employed as President of

DrOwl reporting to Raichur, CEO of DrOwl, and Nagda’s responsibilities were described

only as “those customary for a President of a health tech start-up.”

         14.   During his employment, Nagda was instrumental in the growth and

development of DrOwl. For example, Nagda:

               a.   had a direct and integral role in raising approximately $1.4M to $1.7M
                    in capital for DrOwl;

               b.   met with, discussed with, and/or introduced Raichur and DrOwl to
                    approximately 30 individuals for purposes of raising capital;

               c.   developed and/or assisted with the development of the DrOwl concept
                    and solution and company strategies;

               d.   provided the necessary healthcare expertise to DrOwl to develop the
                    DrOwl solution;

               e.   worked on several projects, including but not limited to, contributing
                    significantly to the creation of the telemedicine product and the data
                    aggregation/comprehensive health record function of the DrOwl
                    solution;

               f.   interviewed/met with linguistic consultant for translating healthcare
                    terminology into “plain English” to enhance DrOwl user experience;

               g.   communicated regularly via phone, email and text with Raichur and
                    Becky Raichur, CTO of DrOwl, and other DrOwl personnel;

               h.   traveled to DrOwl’s offices in Albuquerque, New Mexico to attend
                    meetings;

               i.   attended meetings in Orlando on multiple occasions with Raichur and
                    Becky Raichur to discuss DrOwl business;


1 The terms of the Employment Agreement are deemed confidential by Defendant; therefore,
a placeholder has been filed as Exhibit A, with notice to be provided to Defendant pursuant to
Local Rule 1.11(d).

                                        Page 3 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 4 of 16 PageID 4




             j.    assisted software development staff with development strategies,
                   questions and concerns; and

             k.    provided general oversight of the strategic development of DrOwl.

      15.    DrOwl benefitted from Nagda’s efforts and employment as President of

DrOwl in several ways, including, but not limited to, using Nagda’s name, reputation and

contacts to attract investors, receiving investments in DrOwl to fund the continued

operation of the DrOwl business and development of the DrOwl solution, receiving Nagda’s

medical knowledge and expertise that DrOwl incorporated into the DrOwl solution to

create, develop and enhance its products and services, and using Nagda’s general business

knowledge and expertise combined with Nagda’s medical knowledge and expertise to

develop goals, strategies, plans and budgets for DrOwl.

      16.    Nagda successfully helped to lead DrOwl during the COVID-19 global

pandemic.

      17.    Pursuant to the Employment Agreement, Nagda was entitled to receive a

salary of $300,000 per year.

      18.    Nagda’s first year salary was to be payable in one lump sum on or around

November 11, 2020.

      19.    However, on or about November 2019, DrOwl and Nagda mutually agreed to

defer payment of his salary until no later than December 31, 2019, and Nagda agreed.

      20.    To date, DrOwl has not paid Nagda any of the salary to which he is entitled.

      21.    In addition, pursuant to the Employment Agreement, Nagda was also granted

Class A Units and equity options for Class A units in DrOwl.




                                      Page 4 of 16
    Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 5 of 16 PageID 5




         22.   On November 11, 2019 (the “Effective Date”), DrOwl granted Nagda,

without condition or restriction, 388,000 Class A Units in DrOwl (the “Initial Class A

Units”).

         23.   Further, on the Effective Date, DrOwl granted Nagda certain options to

purchase Class A Units of DrOwl, deemed the “First Option,” “Second Option” and “Third

Option.”

         24.   Except as otherwise described in the Employment Agreement, the vesting of

the First Option, Second Option and Third Option (collectively, the “Options”) is

contingent upon Nagda remaining continuously employed by DrOwl from the Effective

Date through the applicable vesting date.

         25.   On May 25, 2021, after Nadga worked approximately 18 months to help build

DrOwl during a global pandemic, and without any prior warning that DrOwl was even

considering terminating Nagda’s employment, Nagda received a letter terminating the

Employment Agreement (the “Termination Letter”). A true and correct copy of the

Termination Letter is attached hereto as Exhibit B. 2

         26.   Pursuant to the Termination Letter, DrOwl terminated Nagda’s employment,

allegedly “for Cause” pursuant to the Employment Agreement for “failure to perform his

duties…as set forth under …. the [Employment Agreement].” The Termination Letter

alleges that Nagda did not work “full time” and “has never even come remotely close to

performing his duties specified within [the Employment Agreement].”




2 The Termination Letter references provisions of the Employment Agreement which are
deemed confidential by Defendant; therefore, a placeholder has been filed as Exhibit B, with
notice to be provided to Defendant pursuant to Local Rule 1.11(d).

                                       Page 5 of 16
    Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 6 of 16 PageID 6




         27.   The Employment Agreement provides that in the event the Company

terminates Nagda’s employment for Cause, the Company’s only obligation to Nagda is

payment of his earned but unpaid base salary, up to the termination date.

         28.   Under the Employment Agreement, “Cause”, can include:

               a. Failing and refusing to perform employment duties faithfully and

                  diligently,

               b. Failing or refusing to comply with covenants, or

               c. otherwise failing to fulfill the terms of the Employment Agreement.

         29.   Pursuant to the Termination Letter, DrOwl, improperly and inaccurately,

relied on “Cause” to eliminate the grant of the Initial Class A Units to Nagda and the

Options.

         30.   Nagda disputes DrOwl’s position that DrOwl had the right to terminate

Nagda’s employment “for Cause,” and Nagda notified DrOwl of his dispute by

correspondence dated June 25, 2021 (the “Response to Termination”), wherein Nagda also

notified DrOwl of its breach of the Employment Agreement and demanded that DrOwl pay

the amounts owed to him under the Employment Agreement and to confirm Nagda’s

ownership of the Initial Class A Units and rights in the Vested Options. A true and correct

copy of the Response to Termination is attached hereto as Exhibit C. 3

         31.   Nagda performed faithfully and diligently, the duties required of him under

the Employment Agreement.




3The Response to Termination Letter references provisions of the Employment Agreement
which are deemed confidential by Defendant; therefore, a placeholder has been filed as Exhibit
B, with notice to be provided to Defendant pursuant to Local Rule 1.11(d).

                                        Page 6 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 7 of 16 PageID 7




       32.     At no time during the 18 months Nagda was employed by DrOwl, did

Raichur, any member of the board of directors/managers of DrOwl, or any other person at

DrOwl, express verbally, via email or text message to Nagda that there was any issue with

the performance of his duties or that DrOwl was contemplating terminating him for any

reason.

       33.     Therefore, Nagda’s termination was necessarily “without Cause”.

       34.     In addition to entitlement to Nagda’s earned, but unpaid base salary, t he

Employment Agreement further provides that in the event termination is “without Cause”,

all of the Options immediately vest regardless of whether any criteria has been met.

       35.     Nagda was employed by DrOwl for approximately 18 months, at a salary of

$300,000 per year. Therefore, Nagda is entitled to payment of approximately $450,000 in

earned but unpaid base salary.

       36.     While Nagda agreed to defer payment of his salary, he in no way waived his

rights to receive his salary.

       37.     Under the Employment Agreement, no failure to require compliance with a

provision of the Employment Agreement shall be deemed a waiver of any provisions or

conditions.

       38.     Further, Nagda is entitled to ownership of the Initial Class A Units, which

were granted to him without restriction and were fully earned on the Effective Date.

       39.     Further, Nagda is entitled to ownership of any of the Options that vested prior

to the termination of his employment with DrOwl.




                                        Page 7 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 8 of 16 PageID 8




       40.      In the event of a termination by DrOwl without Cause, all Options

immediately vest; therefore, Nagda is entitled to retain the vested Options to purchase

collectively 388,001 Class A Units in DrOwl.

       41.      Even if DrOwl had the right to terminate Nagda for Cause, Nagda would be

entitled to retain the Options to purchase 194,001 Class A Units in DrOwl which would

have vested as follows:

             a. As of the date of termination of Nagda’s employment with DrOwl, the First

                Option was vested to the extent of 90,534 Class A Units in DrOwl; and

             b. Upon information and belief, prior to the date of termination of Nagda’s

                employment with DrOwl, DrOwl received a valuation equal to or in excess

                of $125,000,000. Therefore, the Third Option was vested to the extent of

                103,467 Class A Units in DrOwl.

       42.      DrOwl’s termination of Nagda, whether without Cause or for Cause, in no

way absolves DrOwl of its obligation to pay Nagda the earned salary owed to him, nor does

it terminate or result in the forfeiture of, or give DrOwl the right to eliminate, Nagda’s

ownership of the Initial Class A Units or Nagda’s rights in the vested Options.

       43.      DrOwl’s failure to pay Nagda any salary to which he is entitled under the

Employment Agreement and elimination of the Initial Class A Units and the vested Options

constitute breaches of the Employment Agreement by DrOwl.

       44.      Nagda demanded payment of the earned and unpaid salary due to him, as well

as the certificates or other documentation evidencing his ownership of the Initial Class A

Units, and reinstatement of the vested Options in his Response to Termination.




                                        Page 8 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 9 of 16 PageID 9




       45.     On or about July 7, 2021, DrOwl responded (“DrOwl 7/7 Response”) by

indicating that “Dr. Nagda will not be rewarded for work unperformed.” A true and correct

copy of the DrOwl 7/7 Response is attached hereto as Exhibit D.

       46.     To date, DrOwl has failed and refused to pay Nagda the salary due to him,

reinstate, or produce the certificates or other documentation evidencing his ownership of,

the Initial Class A Units, or reinstate the vested Options.

       47.     The Employment Agreement entitles the prevailing party in any dispute

arising from the Employment Agreement to its reasonable attorneys’ fees and costs incurred

in litigating the dispute.

       48.     Nagda has retained Iurato Law Firm, PL to prosecute this action and is

entitled to recover from DrOwl reasonable attorneys’ fees and costs for services rendered

in connection herewith.

                                           COUNT I
                             [B REACH OF E MPLOYMENT A GREEMENT ]

       49.     Nagda realleges and incorporates by reference the allegations in paragraphs

1 through 48 above.

       50.     The Employment Agreement is a binding, enforceable, and valid contract.

       51.     Consideration was given by Nagda for the earned and unpaid salary, the

Initial Class A Shares and the Options in the form of, among other things, the promises and

covenants made by Nagda in the Employment Agreement and the services provided by

Nagda to DrOwl.

       52.     Under the Employment Agreement, Nagda is entitled to his earned and

unpaid salary of approximately $450,000.




                                         Page 9 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 10 of 16 PageID 10




       53.      Under the Employment Agreement, Nagda is entitled to the Initial Class A

Units and the vested Options and DrOwl.

       54.      DrOwl granted Nagda, without condition or restriction, the “Initial Class A

Units”.

       55.      Further, on the Effective Date, DrOwl granted Nagda certain vested Options.

       56.      Under the Employment Agreement, Nagda is also entitled to reimbursement

of work-related expenses and other benefits.

       57.      DrOwl has materially breached the Employment Agreement by:

             a. failing to pay Nagda the earned and unpaid salary due under the Employment

                Agreement;

             b. failing to reimburse Nagda for over $2,200.00 in work-related expenses;

             c. eliminating the Initial Class A Units and the vested Options; and

             d. wrongfully terminating the Employment Agreement for Cause”, without the

                occurrence of one of the reasons specified in the definition of “Cause” in the

                Employment Agreement.

       58.      Nagda has been damaged by DrOwl’s failure to pay Nagda the earned and

unpaid salary due under the Employment Agreement, failure to reimburse Nagda for work-

related expenses, and DrOwl’s elimination of the Initial Class A Units and the vested

Options.

       59.      Nagda has been further damaged by DrOwl’s breach of the Employment

Agreement for wrongfully terminating the Employment Agreement “for Cause”, which has

caused Nagda a loss of future wages and the opportunity for the full vesting of all Options.




                                        Page 10 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 11 of 16 PageID 11




          WHEREFORE, Plaintiff, Krishan Nagda, M.D., respectfully requests the Court to

award damages against DrOwl Technologies, Inc., plus pre and post-judgment interest,

attorney’s fees, and costs, and to award Nagda all other relief he is entitled to at law or in

equity.

                                          COUNT II
                                       [C ONVERSION ]

          60.   Nagda realleges and incorporates by reference the allegations in paragraphs

1 through 48 above.

          61.   Nagda received and has an immediate right to possess and control the Initial

Class A Units and vested Options in DrOwl, which in turn grants Nagda an immediate right

to certain rights and benefits relating to DrOwl.

          62.   DrOwl has exercised the wrongful dominion or control over the Class A Units

and vested Options to the detriment of and which, permanently or for an indefinite time,

deprives Nagda of all rights and benefits of the Class A Units and vested Options.

          63.   DrOwl’s Termination Letter unambiguously denies Nagda of his share

ownership in DrOwl and clearly eliminates the grant of the Initial Class A Units to Nagda

and the Options.

          64.   DrOwl’s wrongful and unauthorized elimination of the grant of the Initial A

Units to Nagda and the Options, and ultimate conversion of Nagda’s Initial Class A Units

and vested Options back to DrOwl, deny Nagda’s share ownership permanently or for an

indefinite time.

          65.   DrOwl’s wrongful dominion or control and unauthorized acts seriously

interferes with the immediate right of Nagda to control his Initial Class A Units and vested

Options.

                                        Page 11 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 12 of 16 PageID 12




        66.      DrOwl’s unauthorized acts go beyond and are independent from DrOwl’s

failure to comply with the terms of the Employment Agreement.

        67.      On June 25, 2021, Nagda demanded issuance of the certificates or other

documentation evidencing his ownership in the Initial Class A Units, and reinstatement of

the vested Options in the Response to Termination.

        68.      To date, DrOwl has refused to reinstate, or produce certificates or other

documentation evidencing his ownership of the Initial Class A Units, and reinstate the

vested Options, denying Nagda of his immediate possession or immediate right to possess

same.

        69.      Nagda has been damaged by DrOwl’s failure to reinstate, or produce

certificates or other documentation evidencing his ownership of the Initial Class A Units

and reinstate the vested Options.

        WHEREFORE, Plaintiff, Krishan Nagda, M.D., respectfully requests the Court for

judgment against DrOwl Technologies, Inc., for:

        a) the immediate reinstatement and return of Nagda’s Initial Class A Units and

              vested Options, evidenced by certificates or other documentation, and any rights,

              benefits;

        b) interest, including pre and post-judgment interest, that Nagda is entitled

              resulting from his ownership of the Initial Class A Units and Vested Options;

        c) reasonable attorney’s fees, and costs that Nagda is entitled, and

        d) all other relief Nagda is entitled to at law or in equity.




                                          Page 12 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 13 of 16 PageID 13




                                        COUNT III
                                  [U NJUST E NRICHMENT ]

       70.    Nagda realleges and incorporates by reference the allegations in paragraphs

2 – 4, 6, 8 – 11, 14 – 16, 18 – 20, 22 – 23, 32 – 33, 35 – 36, 38 – 42, and 46.

       71.    Nagda conferred a benefit upon DrOwl when he had a direct and integral role

in raising capital for DrOwl by meeting with potential investors and/or introducing

potential investors to Raichur, developing and/or assisting in the development of the DrOwl

concept and solution and company strategies, provided the necessary expertise to DrOwl

in developing the DrOwl solution, facilitated the translation of healthcare terminology into

“plain English” to enhance the DrOwl user experience, as well as other duties and

responsibilities.

       72.    Nagda further conferred the benefit of his name, reputation and contacts upon

DrOwl, to attract investors, as well as his medical knowledge and expertise in order to

develop goals, strategies, plans and budgets for DrOwl.

       73.    DrOwl had knowledge of the benefit conferred by Nagda upon DrOwl during

the 18 month period Nagda was employed by DrOwl.

       74.    DrOwl accepted and retained the benefit conferred by Nagda; however,

DrOwl has failed to pay Nagda the salary owed to him for the 18 months he worked, and

eliminated the Initial Class A Shares and vested Options, for which he is entitled.

       75.    It would be inequitable for DrOwl to retain the benefit conferred by Nagda

to DrOwl without paying for it.

       76.    Nagda does not have an adequate remedy at law.




                                       Page 13 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 14 of 16 PageID 14




       WHEREFORE, Plaintiff, Krishan Nagda, M.D., respectfully requests the Court to

award Nagda damages against DrOwl Technologies, Inc., plus pre and post-judgment

interest, and to award Nagda all other relief he is entitled to at law or in equity.


                                         COUNT IV
                                 [S PECIFIC PERFORMANCE ]

       77.    Nagda realleges and incorporates by reference the allegations in paragraphs

1 through 48 above.

       78.    Nagda and DrOwl are parties to the Employment Agreement, which is a

binding enforceable contract.

       79.    Nagda has performed his obligations under the Employment Agreement.

       80.    Pursuant to the Employment agreement, Nagda is entitled to the Initial Class

A Units granted to Nagda as of the Effective Date and the retention of the Options granted

to Nagda as of the Effective Date and vested as of the termination of Nagda’s employment

with DrOwl.

       81.    DrOwl has failed to reinstate, or produce certificates or other documentation

evidencing ownership of, the Initial Class A Units evidencing and reinstate the vested

Options, even after DrOwl’s receipt of Nagda’s Response to Termination wherein Nagda

demanded DrOwl’s performance of its obligations under the Employment Agreement .

       82.    As a privately held start-up company, DrOwl’s Class A Units have not been

listed on a publicly traded exchange and there is no market for DrOwl’s Class A Units;

       83.    Because DrOwl is a privately held start-up company, DrOwl’s Class A Units

have a peculiar or unusual value that is not readily ascertainable, with incalculable growth

potential, and therefore cannot be readily replaced;



                                        Page 14 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 15 of 16 PageID 15




       84.    Nagda’s many contributions to DrOwl, including but not limited to, his

knowledge and expertise in the medical field, his significant efforts as President of DrOwl,

his fundraising efforts resulting in approximately $1.4M and $1.7M in capital for DrOwl,

the key contacts he introduced to DrOwl and his efforts to improve the DrOwl solution,

materially contributed to the incalculable growth potential of the Class A Units;

       85.    Nagda has no adequate remedy at law and justice requires specific

performance in this instance.

       WHEREFORE, Plaintiff, Krishan Nagda, M.D., respectfully requests the Court

order DrOwl to perform its obligations under the Employment Agreement by:

       a)     Reinstating, or producing certificates or evidence of Nagda’s ownership in,

the Initial Class A Units granted to Nagda on the Effective Date;

       b)     Reinstating Nagda’s vested Options;

       c)     and payment of the reasonable attorney’s fees, and costs incurred by Nagda;

and

       e)     grant all other relief Nagda is entitled to at law or in equity.

                                        COUNT V
                                 [PROMISSORY E STOPPEL ]

       86.    Nagda realleges and incorporates by reference the allegations in paragraphs

2 – 4, 6, 8 – 11, 14 – 16, 18 – 20, 22 – 23, 32 – 33, 35 – 36, 38 – 42, and 46.

       87.    DrOwl promised to reimburse Nagda for his deferred salary and expenses.

       88.    DrOwl encouraged Nagda to continue working for DrOwl despite DrOwl’s

failure to pay Nagda his salary and expenses incurred.

       89.    DrOwl should have reasonably expected that its promise to reimburse Nagda

for his deferred salary and expenses would and did induce reliance by Nagda.

                                        Page 15 of 16
Case 8:21-cv-01979-VMC-CPT Document 1 Filed 08/17/21 Page 16 of 16 PageID 16




       90.    Nagda relied on DrOwl’s promise to his detriment by reasonably relying on

DrOwl’s request to defer and promise to pay his salary no later than December 31, 2019,

and forgoing other investment or work opportunities, including but not limited to, devoting

full efforts to Brevard Inpatient Consultants, Inc. d/b/a Alliance of Physicians Against

COVID, resulting in an approximate $200,000.00 loss.

       91.    Nagda changed his position to his detriment in relying on DrOwl’s promise.

       92.    Injustice can be avoided only by enforcement of the promise.

       WHEREFORE, Plaintiff, Krishan Nagda, M.D., respectfully requests the Court to

award Nagda damages against DrOwl Technologies, Inc., plus pre and post-judgment

interest, and to award Nagda all other relief he is entitled to at law or in equity.



       DATED on August 17, 2021.

                                            IURATO LAW FIRM, PL
                                            /s/ Jenay E. Iurato
                                            JENAY E. IURATO, ESQ.
                                            Florida Bar No. 0521981
                                            10012 N. Dale Mabry Hwy., Suite 213
                                            Tampa, Florida 33618
                                            Telephone: 813.898.2818
                                            E-mail: jenay@iuratolawfirm.com
                                            Alt: nicole@iuratolawfirm.com
                                            Alt: kelly@iuratolawfirm.com
                                            Trial Counsel for Plaintiff




                                        Page 16 of 16
